           Case 1:20-cv-00142-CC Document 1 Filed 01/10/20 Page 1 of 10



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

UNITED STATES OF AMERICA,

       PLAINTIFF,                                 Civil Action

v.                                                No. _______________

DAEHEUNG M&T USA, INC., AND
SANG GYOON LEE,

       DEFENDANTS.


                          COMPLAINT FOR DAMAGES

      The United States of America (“United States”), on behalf of its agency the

Export-Import Bank of the United States, and by and through the U.S. Attorney

and undersigned Assistant U.S. Attorney, hereby sues Daeheung M&T USA, Inc.

(“Daeheung USA”) and Mr. Sang Gyoon Lee (“Lee” and, collectively,

“Defendants”). In support, the United States alleges:

                          JURISDICTION AND VENUE

      1.      The Court has jurisdiction over this action under 28 U.S.C. § 1345, as

this action is a civil action commenced by the United States or its agency or officer.

      2.      Venue is properly laid in this district under 28 U.S.C. § 1391(b)(1) as

Daeheung USA maintains a principal office address within this district at P.O. Box

956219, Duluth, Georgia 30095, and a principal place of business at 4070 Buford




                                           3
           Case 1:20-cv-00142-CC Document 1 Filed 01/10/20 Page 2 of 10



Highway, Suite 2, Duluth, Georgia 30096.         Additionally, Defendant Lee is a

resident of the State of Georgia.

      3.      Alternatively, venue is properly laid in this District under 28 U.S.C. §

1391(b)(2) as a substantial part of the events giving rise to the claims alleged herein

occurred in this District; or, under 28 U.S.C. § 1391(b)(3) as Defendants are subject

to the personal jurisdiction of this Court as they reside and conduct business

within this District.

      4.      The exclusive civil procedures under the Federal Debt Collection

Procedure Act, 28 U.S.C. § 3001, et seq., apply to this action by the United States to

recover a judgment on a debt.”

                                    THE PARTIES

      5.      The United States files suit on behalf of its agency the Export-Import

Bank of the United States (“EXIM”). EXIM is the official export credit agency of

the United States. EXIM is organized under the Executive Branch and has a stated

mission of facilitating the export of U.S. goods and services abroad. EXIM is

backed by the full faith and credit of the United States and, therefore, can assume

credit risks that the private sector may be unable or unwilling to accept.

      6.      Defendant Daeheung USA is a domestic for-profit corporation

organized under the laws of the State of Georgia. Daeheung USA maintains a

physical address and principal place of business at 4070 Buford Highway, Suite 2,



                                            4
              Case 1:20-cv-00142-CC Document 1 Filed 01/10/20 Page 3 of 10



Duluth, Georgia 30096.

         7.      Daeheung USA is, in part, in the business of exporting electronic

parts.

         8.      Defendant Lee is a resident of the State of Georgia and has a principal

residence within the State at 2665 Ivy Brook Lane, Buford, Georgia 30519.

         9.      Defendant Lee is the sole owner of Daeheung USA.

                                STATEMENT OF FACTS

         10.     In or about February 2012, EXIM commenced a pilot program known

as Global Credit Express (“GCE”), under which EXIM would provide revolving

lines of credit to eligible American exporters at a reasonable cost. Under the GCE

program, EXIM offers revolving lines of credit up to $500,000.00 for a six (6) to

twelve (12) month loan term.

         11.     Under the GCE program, EXIM as lender, Daeheung USA as

borrower, and Lee as guarantor duly executed and entered into that certain Second

Amended and Restated Loan, Security and Guarantee Agreement, effective as of April

24, 2017 (“Agreement”).

         12.     A true and correct copy of the Agreement, together with prior

iterations, is attached hereto as Composite Exhibit 1 and is incorporated as if fully

set forth in this Complaint.

         13.     The Agreement specifies a “Maximum Loan Amount” of $500,000,



                                              5
             Case 1:20-cv-00142-CC Document 1 Filed 01/10/20 Page 4 of 10



interest on any disbursement at 5.08% per annum, and a Maturity Date of twelve

(12) months from the Effective Date—April 24, 2017. See Exhibit 1, Agreement at

¶¶ 2(a), 2(b), and Annex A.

       14.      Under the Agreement, Daeheung USA unconditionally promised to

pay to EXIM, by no later than the maturity date, the outstanding principal amount

of all disbursements made and accrued and unpaid interest under the terms of the

Agreement. See Exhibit 1, Agreement at ¶ 2(a).

       15.      Daeheung USA further promised to make monthly payments of

accrued interest on any disbursement, beginning on the last calendar day of the

month following the effective date of the Agreement. See Exhibit 1, Agreement at

¶ 2(b)(i).

       16.      As security for the payment and performance of Daeheung USA’s

obligations under the Agreement, Daeheung USA granted EXIM a continuing

security interest in all present and future collateral, and all proceeds and products

thereof. See Exhibit 1, Agreement at ¶ 4.

       17.      The collateral consists of all of Daeheung USA’s right, title, and

interest in the personal property described in Exhibit B to the Agreement,

including all goods, accounts, equipment, inventory, receivables, cash, deposits

accounts, books and records, products, insurance proceeds, and any proceeds of

collateral. See Exhibit 1, Agreement at Exhibit B.



                                            6
          Case 1:20-cv-00142-CC Document 1 Filed 01/10/20 Page 5 of 10



        18.   Lee, in turn, irrevocably and unconditionally promised, as a

guarantor and primary obligor, the due and punctual payment of any principal,

interest, and any and all other amounts due under the Agreement, when and as

any such amount becomes due and payable (“Guarantee”).             See Exhibit 1,

Agreement at ¶ 13.

        19.   On or about June 7, 2013, EXIM disbursed the initial loan amount of

$500,000 to Daeheung USA (“Loan”).

        20.   Under the terms of the Agreement, the Loan matured on April 24,

2018.

        21.   On or about April 26, 2018, EXIM made written demand to Daeheung

USA and Lee for payment of the Loan and otherwise all outstanding amounts due

under the Agreement. A true and correct copy of such written demand is attached

hereto as Exhibit 2.

        22.   During the Loan period, between April 24, 2017, to April 24, 2018,

Daeheung USA made a total of three payments to EXIM on account of the Loan

and Agreement: (a) $4,289.10 on June 2, 2017; (b) $3,689.20 on August 9, 2017; and

(c) $2,154.34 on August 18, 2017.

        23.   As of January 7, 2020, the total amount outstanding under the

Agreement, inclusive of interest and any applicable fee or charge, is $561,179.43,

which is comprised of $499,416.32 in outstanding Loan principal, and $61,763.11



                                          7
          Case 1:20-cv-00142-CC Document 1 Filed 01/10/20 Page 6 of 10



in outstanding interest.

      24.    The United States incorporates as if fully set forth in this Complaint

that certain Certificate of Indebtedness (“COI”), prepared by Ms. Cheryl D.

Arceneaux, Senior Working Capital Recovery Officer of EXIM. A true and correct

copy of the COI is attached hereto as Exhibit 3.

      25.    Daeheung USA failed to make its monthly payment due on or around

September 24, 2017. See Exhibit 1, Agreement at ¶ 2(b)(i); Exhibit 3, COI.

      26.    Daeheung USA failed to make any payment, when due under the

terms of the Agreement, after September 24, 2017. Id.

      27.    Daeheung USA failed to pay the full amount of outstanding principal

and interest upon maturity of the Loan on April 24, 2018. Id.

      28.    After maturity, Daeheung USA has failed to make payment of all

outstanding principal, interest, and any other amount due under the terms of the

Agreement. See Exhibit 1, Agreement at ¶ 2(a); Exhibit 3, COI.

      29.    Upon and after maturity of all Loan disbursements, Lee has failed to

make payment of all outstanding principal, interest, and any other amount due

under the terms of the Agreement. See Exhibit 1, Agreement at ¶¶ 2(a), 13; Exhibit

3, COI.

      30.    EXIM has fully performed its obligations under the Agreement.

      31.    EXIM and the United States have satisfied all conditions precedent to



                                          8
         Case 1:20-cv-00142-CC Document 1 Filed 01/10/20 Page 7 of 10



enforcing the Agreement and bringing this suit.

                         COUNT I – BREACH OF CONTRACT
                          (As to Defendant Daeheung USA)

       32.    The United States restates the allegations in paragraphs 1 through 30

as if fully set forth herein.

       33.    Daeheung USA’s nonpayment and failure to perform its contractual

obligations constitutes an “Event of Default” under the terms of the Agreement.

See Exhibit 1, Agreement at ¶ 8.

       34.    Daeheung USA’s nonpayment and failure to perform its contractual

obligations constitutes a material breach of the Agreement.

       35.    Daeheung USA has failed to cure any default or breach.

       36.    Daeheung USA’s material breach of the Agreement has caused

pecuniary harm to EXIM and the United States in an amount equal to all unpaid

principal, interest, and any fee or charge due under the Agreement, plus any

attorney’s fees and costs incurred in the enforcement of the Agreement.

             COUNT II – BREACH OF CONTRACT AND GUARANTEE
                             (As to Defendant Lee)

       37.    The United States restates the allegations in paragraphs 1 through 35

as if fully set forth herein.

       38.    Lee’s nonpayment and failure to perform his obligations constitutes

an “Event of Default” under the terms of the Agreement. See Exhibit 1, Agreement



                                          9
            Case 1:20-cv-00142-CC Document 1 Filed 01/10/20 Page 8 of 10



at ¶ 8.

          39.   Lee’s nonpayment and failure to perform his obligations under the

Agreement constitutes a material breach of the Agreement.

          40.   Lee has failed to cure any default or breach.

          41.   Daeheung USA’s material breach of the Agreement has caused

pecuniary harm to EXIM and the United States in an amount equal to all unpaid

principal, interest, and any fee or charge due under the Agreement, plus any

attorney’s fees and costs incurred in the enforcement of the Agreement.

                COUNT III – UNJUST ENRICHMENT (ALTERNATIVE)
                               (As both Defendants)

          42.   The United States restates the allegations in paragraphs 1 through 40

as if fully set forth herein.

          43.   In the alternative to Counts I and II, the United States alleges that it

conferred a benefit to Defendants in the form of monies transferred.

          44.   The United States transferred these monies to Defendants at its own

expense.

          45.   The United States has the expectation of being repaid for the monies

transferred.

          46.   Defendants have largely not repaid the monies transferred by the

United States.

          47.   It is against equity and good conscience to permit Defendants to


                                             10
           Case 1:20-cv-00142-CC Document 1 Filed 01/10/20 Page 9 of 10



retain the benefit conferred by the United States to Defendants without repayment

in full.

       WHEREFORE, the United States prays the Court enter Judgment for the

United States and against Defendant Daeheung USA and Defendant Lee, jointly

and severally, for damages:

       A. In the principal amount of $561,179.43, which consists of all outstanding

           principal, interest, fees, and costs under the terms of the Agreement until;

       B. Plus any pre-judgment interest, at the contractual rate under the

           Agreement, accruing from the date of this Complaint to and including

           the date this Court enters final judgment;

       C. Plus post-judgment interest thereafter at the legal rate per annum;

       D. Plus any applicable attorney’s fees or costs; and

       E. Any such further relief in law or at equity that the Court deems just and

           proper.


                                        Respectfully submitted,

                                        BYUNG J. PAK
                                        UNITED STATES ATTORNEY

                                        /s/ Andres H. Sandoval
                                        Andres H. Sandoval
                                        Assistant U.S. Attorney
                                        Northern District of Georgia
                                        Georgia Bar No. 643257
                                        United States Attorney’s Office


                                            11
        Case 1:20-cv-00142-CC Document 1 Filed 01/10/20 Page 10 of 10



                                     75 Ted Turner Drive SW, Suite 600
                                     Atlanta, Georgia 30303
                                     Telephone: (404) 581-6096
                                     Facsimile: (404) 581-6181
                                     E-mail: andres.sandoval@usdoj.gov
                                     Counsel for the United States of America


                      CERTIFICATE OF COMPLIANCE

      I hereby certify, pursuant to Local Rules 5.1B and 7.1D, that the foregoing

brief has been typed using 13 point Book Antiqua font.



                                     /s/ Andres H. Sandoval
                                     Andres H. Sandoval
                                     Assistant U.S. Attorney




                                        12
